DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
 
Claim Status
Claims 1-6, 8-15 and 17-21 are pending. 
Claims 7 and 22-58 were previously canceled and claim 16 is canceled.
Claims 1 and 6 are currently amended.
Claims 1-6, 8-15 and 17-21 have been examined.
Claims 1-6, 8-15 and 17-21 are allowed.
Priority
	Priority to 371 PCT/US2019/012501 filed on 01/07/2019, which claims priority to application 62/614230 filed on 01/05/2018 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
The rejection of claims 1-6, 8-15, 17, 18, 20 and 21 under 35 U.S.C. 103 as being unpatentable over Wollensak et al. (Collagen crosslinking of human and porcine sclera, Published 2004) in view of Dudakova et al. (Is copper imbalance an environmental factor influencing keratoconusdevelopment?, Published 2015) and Richardson et al. (US Patent 6455061 B2, Published 09/24/2002) is withdrawn in view of the amendments.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Wollensak et al. (Collagen crosslinking of human and porcine sclera, Published 2004) in view of Dudakova et al. (Is copper imbalance an environmental factor influencing keratoconusdevelopment?, Published 2015) and Richardson et al. (US Patent 6455061 B2, Published 09/24/2002) is moot since the claim is canceled.
The rejection of claims 1-6, 8-15 and 17-21 under 35 U.S.C. 103 as being unpatentable over Wollensak et al. (Collagen crosslinking of human and porcine sclera, Published 2004) in view of Dudakova et al. (Is copper imbalance an environmental factor influencing keratoconusdevelopment?, Published 2015) and Richardson et al. (US Patent 6455061 B2, Published 09/24/2002) is withdrawn in view of the amendments.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Wollensak et al. (Collagen crosslinking of human and porcine sclera, Published 2004) in view of Dudakova et al. (Is copper imbalance an environmental factor influencing keratoconusdevelopment?, Published 2015) and Richardson et al. (US Patent 6455061 B2, Published 09/24/2002) is moot since the claims are canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Tang et al. (International Application Published Under the PCT WO 02/083873 A2, Published 10/24/2002) teach lysyl oxidase is a copper-depdent oxidase involved in the formation of connective tissue matrices by crosslinking collagen and elastin (page 40, lines 4-6). Kamaev et al. (US Patent Application Publication 2014/0343480 A1, Published 11/20/2014) teach a method for applying therapy to a cornea a composition comprising a cross-linking agent that generates cross-linking activity in the cornea in response to exposure to a photo-activating light and at least one additive different from the cross-linking agent such as copper, and applying photoactivating light to the cornea to generate cross-linking activity in the cornea, wherein the at least one additive enhances the cross-linking activity generated by cross-linking agent (prior art claim 7). Myopia is a disorder involving abnormal shaping of the cornea … The success of a particular treatment in addressing abnormal shaping of the cornea depends on the stability of the changes in the corneal structure after the treatment has been applied (paragraph 0003). Crosslinking corneal collagen fibrils strengthen and stabilize the structure of the cornea (paragraph 0004). Karageozian et al. (US Patent Application Publication 2003/0175259 A1, Published 09/18/2003) teach a method of correcting refractive errors such as myopia comprising applying to the eye a corneal hardening agent such as an enzyme that mediates crosslinking reactions such as lysyl oxidase (prior art claims 1, 2, and 6-8).  The prior art however lacks a teaching or suggestion of applying an amount of copper which is sufficient to increase lysyl oxidase activity in order to increase crosslinking of collagen in the cornea for treatment of myopia. For the foregoing reasons claims 1-6, 8-15 and 17-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617